            Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 1 of 10




 2

 3

 4

 5

 6

 7
                             IN THE SUPERIOR COURT OF WASHINGTON
 8                                   IN AND FOR KING COUNTY

 9   AMBER TINSLEY,
                                                  NO.
                            Plaintiff,
                                                  COMPLAINT FOR VIOLATIONS OF 15
11          vs.                                   U.S.C. § 1692 ET SEQ. AND RCW
                                                  CHAPTERS 19.16 AND 19.86 ET SEQ.
12   FAIRWAY COLLECTIONS, LLC,

13                          Defendant.

14

15          COMES NOW Plaintiff, Amber Tinsley, by and through counsel, who al1eges:

16                               I.      PARTIES AND JURISDICTION

17          l.       Plaintiff Amber Tinsley is an individual who resides in Washington State.

18          2.       Defendant Fairway Collections, LLC (.. Fairway"), a Washington Limited

19   Liability Company, is a debt collector and collection agency doing business in Washington, and

20   who attempted to collect an alleged debt from the Plaintiff. Fairway's registered agent is

21   Stephanie Lyon, 1616 S. Gold St. #5, Centralia, WA 98531-8930.

22          3.       Jurisdiction over Defendant is proper as Defendant is doing business in

23   Washington State and venue is appropriate in King County. Washington.


                                                                              ANDERSON I SANTIAGO
     Complaint - 1                                                                     787 MA \'NARD AVES
                                                                                         SEATTLE \\'A 98104
                                                                            (206) 395-2665/F (206) 395-2719
             Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 2 of 10




                                                  II.     FACTS

 2           4.      In the late summer of 2017, Plaintiff Amber Tinsley was notified by Boeing

 3   Employees' Credit Union ("BECU") of a series of purchases that were attempted on her account

 4   using stolen checks. She asked BECU to close lhc account, and BECU noted that the checks

 5   were stolen.

 6           5.      Ms. Tinsley thought nothing further of the incident, as the transactions were not

 7   honored, all fees were refunded. and the account was closed. However, in December 2020, she

 8   was served with a debt-collection lawsuit by Fairway (Defendant herein).

 9           6.      The collection complaint claimed that Ms. Tinsley owed $237.99 for a dishonored

IO   check written on September 13, 2017, two months after the account had been closed. Evidently,

II   someone had taken the stolen check and used it to pay for a purchase at Sunbird Shopping

12   Center, but of course the check was not honored. A copy of the Collection Lawsuit is attached as

13   Exhibit A.

14           7.      Sunbird Shopping Center referred the collection of the S237.99 to Defendant

15   Fairway collections, who now seeks an additional $84.27 in interest, $40.00 in collection costs

16   under RCW 62A.3-530, a handling fee of $40.00 under RCW 62A.3-530, $300.00 in treble

17   damages, $100.00 for service of process, and $83 .00 in filing fees.

18           8.      In total, Fairway seeks $885.26 from Ms. Tinsley for a purchase made with a

19   stolen check, that she did not write, on an account that had been closed for two months. 1

20           9.      Obviously, Ms. Tinsley cannot be held financially liable for what appears to be a

21

22   1 Bizarrely, whoever used Ms. Tinsley·s checks added a hand-written address above the actual address
     printed on the check. Between this strange action and an obligatory identification check (which likely never
23   occurred), the transaction should never should have been finalized. The hand-written address on the check
     also should have given Fairway pause before bringing this suit.

                                                                                     ANDERSON I SANTIAGO
     Complaint - 2                                                                            787 MAYNARD AVES
                                                                                                SEATnE\\'A98l04
                                                                                   (206) 395-2665/F (206) 395-2719
             Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 3 of 10




     crime committed by a third party, so she reached out to an attorney (other than undersigned

 2   counsel) for assistance.

 3           10.     Shortly after the lawsuit was served, Ms. Tinsley's then-attorney contacted

 4   Fairway and related the obvious: Ms. Tinsley is not liable for a stolen check written on a closed

 5   account. Ms. Tinslcy's attorney provided written documentation demonstrating, among other

 6   things, the account history, including the fraudulent activity and closure that preceded the events

 7   alleged in the collection lawsuit.

 8           l l.    Undeterred by Ms. Tinslcy's reasoned efforts to clear up what appeared, at first.

 9   to be a misunderstanding, Fairway responded by stating that it would set a hearing in its

IO   collection case, unless Ms. Tinsley wanted to "set up arrangements" to pay.

11           12.     This now requires Ms. Tinsley to defend herself in an ultimately futile lawsuit,

12   which was a completely avoidable consequence caused by Fairway's actions.

13           13.     As a result of Defendant's actions detailed above, Ms. Tinsley has incurred

14   expenses in seeking and retaining counsel in connection with ascertaining her legal rights and

15   responsibilities, and has suffered financial uncertainty, unease, and distress caused by

16   Defendant's tactics and communications, which are false, misleading, improper, and/or

I7   confusing.

18                                        III.   CAUSES OF ACTION

19                   GENERAL ALLEGATIONS APPLICABL•: TO ALL COUNTS

20           14.     With respect to the alleged debt, Plaintiff is a consumer as defined by 15 U.S.C. §

21   I 692a(3) and Defendant is a debt collector as defined by 15 U.S.C. § l 692a(6).

22           15.     With respect to the alleged debt, Plaintiff is a "debtor" as defined by RCW

23   19. l 6.100(7) and Defendant is a collection agency as defined by RCW 19 .16. 100(4 ).


                                                                               ANm~RSON I SANTIAGO
     Complaint - 3                                                                      787 MA Y:"JARD AVES
                                                                                          SEATTLE WA Q8104
                                                                             (206) 395-2665/F (206) 395-2719
            Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 4 of 10




             16.        For claims arising under the Fair Debt Collection Practices Act, such claims arc

 2   assessed using the "least sophisticated debtor" standard. Guerrero,,. RJM Acquisitions LLC. 499

 3   F.3d 926, 934 (9th Cir. 2007).

 4                                          Count 1 (and all subcounts)

 5           17.        A debt collector may not use any false, deceptive, or misleading representation or

 6   means in connection with the collection of any debt. 15 U.S.C. § 1692e. Additionally, it is a

 7   violation to falsely represent the character, amount, or legal status of any debt. § 1692c(2 ).

 8           18.        Defendant made false, deceptive, and misleading representations when they took

 9   the following actions:

IO                 a. Initiated a lawsuit against Ms. Tinscly for a debt that she docs not owe and

11                      maintained a lawsuit despite receiving information that demonstrated she did not

12                      owe money;

13                 b. Represented that Ms. Tinsley owes interest on a debt that she docs not owe;

14                 c. Represented that Fairway is entitled to treble damages when no money is owed;

15                 d. Represented that Fairway is entitled to statutory costs when Ms. Tinsley docs not

16                      owe a debt;

I7                 e. Represented that Fairway can recoup costs for filing a lawsuit when there is no

18                      debt to support such a lawsuit.

19                 f.   Maintained the lawsuit for principal, interest, fees, and costs when it was obvious

20                      no debt was owed.

21           19.        Therefore, Defendant violated 15 U.S.C. § 1692c and/or§ I 692c(2).

22                                          Count 2 (and all subcounts)

23          20.         A debt collector may not use unfair or unconscionable means to collect or attempt


                                                                                   ANDERSO~ I SANTIAGO
     Complaint - 4                                                                         '1S7MAYNARDAVES
                                                                                             SEATTLE \\'A <lK I04
                                                                                (206) 395-2665/F (206) 395-2719
             Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 5 of 10




 I   to collect any debt. 15 U.S.C. § l 692f.

 2           21.     Plaintiff reallegcs paragraph 18, supra.

 3           22.     For the above-stated reasons, Defendant therefore violated 15 U.S.C. § l 692f on

 4   multiple occasions.

 5                 GENERAL ALLEGATIONS APPLICABLE TO ALL CPA CLAIMS

 6           23.     Violations of RCW 19.16.250 are per se violations of the Consumer Protection

 7   Act ("CPA"), RCW chapter 19.86.2 See RCW l 9.16.440. RCW 19.86.090 provides for treble

 8   damages (to a limit of $25,000) and attomey's fees.

 9           24.     Because RCW Chapter 19.16 is enforced through RCW 19.86 et seq., the below

lO   counts alleging violations of RCW Chapter 19.16 arc therefore CPA violations.

11           25.     Even minimal or nominal damages constitute "injury" under the CPA. Panag,

12   166 Wn.2d at 57. A plaintiff need not prove any monetary damages at all, as even

13   "unquantifiable damages" suffice to establish "injury" for purposes of the CPA. Id. (citing

14   Nordstrom. Jnc. v. Tampourlos, 107 Wn.2d 735, 740 (1987)).

15                                                    Count3

16           26.     A collection agency may not collect or attempt to collect any sum other than

17   principal, allowable interest. collection costs or handling fees expressly authorized by statute, and

18   in the case of suit attorney's fees and taxable court costs. RCW 19.16.250(21 ).

19           27.     Here, Defendant collected and attempted to collect money that was not owed at all.

20           28.     Additionally, Defendant attempted to assess interest, treble damages, collection

21   costs, and legal costs when Ms. Tinsley obviously docs not owe money.

22
     1
      See Panag v. Farmers Ins. Co. of Wash., 166 Wn.2d 27, 53 (2009) ("Consumer debt collection is a highly
23   regulated field. When a violation of debt collection regulations occurs, it constitutes a per se violation of
     the CPA ... ").

                                                                                      A~DERSO~ I SANTIAGO
     Complaint - 5                                                                            "87 MA Y:'IIARD AVES
                                                                                                SEATnE\\'A'l8104
                                                                                   (206) 395-2665/F (206) 395-2719
            Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 6 of 10




            29.      Defendant therefore violated RCW 19.16.250(21 ).

 2                                       Count 4 - Injunctive Relief

 3          30.      A plaintiff may seek injunctive relief for violations of the Consumer Protection

 4   Act. RCW 19.86.090.

 5          31.      Plaintiff docs seek injunctive relief from this Court which would enjoin

 6   Defendant from collecting debts in the manner described above from both Plaintiff and any other

 7   person similarly situated. Scott v. Cingular Wireless, 160 Wn. 2d 843, 853 (2007).

 8          32.      Specifically. Plaintiff seeks an injunction prohibiting Defendant from bringing

 9   lawsuits against individuals based on dishonored checks when such checks are stolen and the

lO   account is closed.

11          33.      Plaintiff has reason to believe these actions make up a pattern and practice of

12   behavior and have impacted other individuals similarly situated.

13          34.      Injunctive relief is necessary to prevent further injury to Plaintiff and to the

14   Washington public as a whole.

15          35.      Injunctive relief should therefore issue as described herein.

16                                      IV. PRAYER FOR RELIEF

17          WHEREFORE, Plaintiff prays:

18                   For Judgment against Defendant for actual damages.

19          2.       For statutory damages of $1,000.00 for FDCPA violations, per Defendant.

20          3.       For statutory damages of $2,000.00 per violation for Washington Collection

21   Agency Act and Consumer Protection Act violations, per Defendant.

22          4.       For treble damages, pursuant to RCW 19.86.090, calculated from the damages

23   determined by the court.


                                                                                  ANDERSOS I SA~TIAGO
     Complaint - 6                                                                         787 MA \'~ARD AVES
                                                                                             SEATTLE WA Q8104
                                                                                (206) 395-2665/F (206) 395-2719
            Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 7 of 10




            5.       For costs and reasonable attorney's foes as determined by the Court pursuant to

 2   15 U.S.C. I 692k(a)(3) and other applicable law.

 3          6.       For injunctive relief pursuant to RCW 19.86.090 as described above.

 4

 5          Respectfully submitted this 2nd day of Fcbruary 2021.

 6

 7
                                                    By:                                        -:::::::=-...
 8
                                                    Jason D. nderson, WSBA No. 38014
                                                    Atto ys for Plaintiff
 9
                                                    787 Maynard Ave. S.
10
                                                    Seattle, WA 98104
                                                    (206) 395-2665
II                                                  (206) 395-2719 (fax)

12

13

14

15

16

17

18

19

20

21

22

23


                                                                              ANDERSON I SA:"IITIAGO
     Complaint - 7                                                                     "&7 MAYNARD A VE S
                                                                                         SEATTLE WA 98104
                                                                            (206) 395-2665/F (206) 395-2719
     Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 8 of 10




 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
                     EXHIBIT A
13

14

15

16

17

18

19

20

21

22

23
              Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 9 of 10

                                                                                    Electronically Filed
                                                                                      11/20/2020 9:03:15 AM
                                                                                      20CIV15629KCX
 1                                                                                  King County District 'ourt
 2

 3

 4

 5

 6

 7        IN THE SOUTH DIVISION BURIEN DISTRICT COURT OF KING COUNIT
                          IN THE STATE OF WASHINGTON
 8   FAIRWAY COLl.ECTIONS, LLC         ) Case No.:
     Plaintiff,                                             )
 9            vs.                                           ) Complaint
     DALE, AMBER E. AKA                                     )
lO   TINSLEY, AMBER                                         )
     DALE.JOHN DOE; H&W                                     )
11
     Defendants                                             )
                                                            )
12   ----------------
                                                    COMPLAINT
13
         Plaintiff alleges as follows:
14
         1.         Account stated below is assigned to Plaintiff for collection.
15
         2.         Plaintiff is a Washington limited liability company in good standing and is duly licensed
16
                    and has satisfied the bonding requirement of the State of Washington.
17
         3.         Defendants are subject to the jurisdiction of this court, and venue is proper.
18
         4.         During all material times the Defendants named above were and are married and the
19
                    obligation hereafter pleaded is community and separate obligation of each.
20
         5.         Defendants became indebted to SUNBIRD SHOPPING CENTER for certain goods,
21
                    seivices or other obligations in default, which the assignor is duly licensed to render, for
22
                    the principal assigned of $23 7.99 plus pre-judgment interest of $84.27, late fee of $0.00,
23
                    collection costs per RCW 62A.3-530 (Dishonored Checks) of $40.00, handling fee of
24
                    $40.00 in accordance with RCW 62A.3-530, and treble damages of $300.00, minus
25

     C.omrwnt -                                    Pagel of 2
                                                                                          Jeffrey G. Yonek
     A7R2409
                                                                                           Attorney at Law
                                                                              1616 South Gold Street Suite 5
                                                                                       Centralia, WA 98531
                                                                                             (360) 330-5887
                 Case 2:21-cv-00260-JCC Document 1-2 Filed 03/02/21 Page 10 of 10
0




     1                payments of50.00; leaving a principal balance of $237.99, pre-judgment interest balance

     2                of S84.27, late fee balance of$0.00, and collection costs per RCW 62A.3-530

     3                (Dishonored Checks) of $40.00, handling fee of $40.00 in accordance with RCW 62A.3-

     4                530, and treble damages of $300.00, which has been demanded without avail. Date of

     5                Last Charge: 09-13-17 Date of Last Payment

     6                                            PR.A YER FOR RELIEF

     7       WHEREFORE, Plaintiff prays for judgment against the Defendants, and each of them,

     8   separately for principal assigned $237.99, plus interest computed at the legal rate and currently

     9   estimated at $84.27, plus future interest computed at the legal rate per annum until satisfied, plus late

    10   fees of $0.00, and for statutory court costs: filing fee $83.00; estimated process service fee of

    11   $100.00; for collection costs per RCW 62A.3-530 (Dishonored Checks) $40.00; handling fees of

    12   $40.00 in accordance with RCW 62A.3-530; treble damages of $300.00; minus payments uf $0.00;

    13   and for sr.atutory and/ or reasonable attorney fees to be determined; and court costs including

    14   applicable ex partc fees as the court deems appropriate.

    15       FURTHER, Plaintiff prays for award of all costs if the Defendants tender full or partial payment

    16   of amounts sued for.

    17       HJR1HER, Plaintiff prays for any other equitable and further relief chat the court deems

    18   appropriate.

    19                                                   Dated: November 13, 2020

    20
    21   Fairway Collections, I.J...C
         1616 S. Gold St. Suite 5
    22   Centralia, WA 98531
         (360) 330-5887
    23   (800) 404-5887
    24

    25

         Comphun1 -
         :\182411')
                                                                                           Jeffrey G. Yonek
                                                                                            Attorney at Law
                                                                               1616 South Gold Street Suite 5
                                                                                        Centralia, WA 98531
                                                                                              (360) 330-5887
